HARRISON L. WINTER, Chief Judge:
The government appeals from an order of the district court awarding damages as recommended by commissioners, appointed pursuant to Rule 71A(b), F.R.Civ.P., in a land condemnation case. The case involved a partial taking and the commissioners awarded damages for the land and improvements taken by a “before and after” method of valuation and severance damages for injury to the land and improvements not taken. The thrust of the government’s appeal is that the landowner was awarded double compensation at least in part and thus was overcompensated.
We agree that the landowner did receive at least some excess compensation. Because the record is not sufficient for us to determine the exact aggregate amount of overcompensation, we vacate the judgment *729and remand the case to the district court for recomputation of the award in accordance with the principles set forth herein.
I.
The government’s complaint in condemnation, together with a declaration of taking, sought to acquire 2.33 acres of a larger parcel of 25.29 acres for the Falls Lake Project in Wake County, North Carolina. The 2.33 acres was part of a four-acre plant site used at the date of taking as a bonded warehouse for the storage of baled cotton. On the four-acre site which was enclosed by a seven-foot-high chain-link fence, there were numerous storage warehouse buildings; adequate access and turning areas for fifty-five foot tractor-trailer rigs; and an extensive fire prevention sprinkler system consisting of pumps, pump houses, piping and water storage tanks connected by pipes to an outlet on the nearby Neuse River. Outside of the site was a 72,000-gallon open-water storage tank used in conjunction with the sprinkler system.
Within the 2.33-acre taken area, were two buildings, one used for equipment storage and the other for a clubhouse; 1,200 square feet of paved access road running from a public highway to the two buildings and including some of the turning area for access to other buildings not taken; a 250,-000-gallon water supply reservoir; a pump house with electric pumps; a' gate and chain-link fencing; and, underground piping to the river and to the sprinkler system.
The evidence showed that the taking of the 2.33-acre tract destroyed the utility of the remainder of the four-acre site for the purpose for which it was then used, unless facilities in substitution for those on the 2.33-acre tract which were taken were built on the remainder or on adjacent land. Although the evidence was conflicting as to the highest and best use of the remaining 1.63-acre tract, the extent of severance damage to it and the value of both the property taken and that remaining, these issues were all resolved by the commissioners and their resolution is not contested on appeal except for possible duplication in recovery. The commissioners recommended a total award of $202,500.00, and the basis of their award is best shown by quoting from their report:

Fat Market Value

The Commissioners find:
1. That the fair market value of the entire tract immediately before the taking was:
Land: Plant site area which includes most of the level land, 4 acres at $4000 an acre 16,000.00
Remaining 21.59 acres at $3000 an acre 64,770.00
$80,770.00
Improvements:
Building #9 701.00
Building # 10 2,213.00
Other buildings 125,587.00
Other improvements Fence and gate 15,397.00
Asphalt paving 3,087.00
Pump house 309.00
Fire hose building 156.00
Sprinkler system, pipes, nozzles, connections and controls 28,875.00
Electric pump and controller 19,425.00
250,000 gallon storage pool 17,850.00
Miscellaneous 2,500.00 216,100.00
Total Value $296,870.00
2. The fair market value of the severed area immediately after the taking was:
Land: 1.67 acres remaining of the plant site area at $4000 an acre 6,680.00
Remaining 21.59 acres at $3000 an acre 64,770.00
$71,450.00
Improvements:
Remaining buildings 125,587.00
Fence 9,361.00
Paving 2,734.00
Fire hose building 156.00
Sprinkler system, pipes, nozzles, connections and controls 28,875.00
Miscellaneous improvements 2,500.00 169,213.00
Total Value $240,663.00
3. The fair market value of the taken area, at the time of taking, is the difference between 1 and 2, being $56,207.00
4. The Commissioners find severance damages as follows:
Cost of replacing access road and paving 25,000.00
Cost of replacing fire protection reservoir 50,000.00
Cost of new water supply from Neuse *730River 25,000.00
Cost of new pump house, pumps, valves and controls 25,000.00
Cost of relocating water lines 10,000.00
Cost of improvements to lower turning area 5,000.00
Cost of replacing fencing and gate 6.000.00
Total $146,000.00

Award of Commissioners

From the foregoing findings, the Commissioners hereby award the owners, as compensation for the fee simple interest condemned by the Government herein, the sum of $56,207.00, being its fair market value at the time of taking, May 25, 1978, and severance damages to the remainder in the sum of $146,000.00, being a total of $202,207, rounded to $202,500.00, which is the total amount of this award.
II.
The commissioners purported to use a before and after method of valuation; and, as the government argues, if this method is properly employed when there is a partial taking, severance damages should not be allowed. This is so because if the fair market value of the property after the taking is subtracted from its fair market value before the taking, presumably the fair market value after the taking would reflect any diminution in value by reason of the taking so that a separate allowance for severance damages is unnecessary in order for the landowner to recover just compensation. United States v. 38.60 Acres in Henry County, Missouri, 625 F.2d 196, 201 (8 Cir. 1980). See also, United States v. Miller, 317 U.S. 369, 376, 63 S.Ct. 276, 281, 87 L.Ed. 336 (1943); United States v. 91.90 Acres of Land, 586 F.2d 79, 86 (8 Cir.1978), cert. denied, 441 U.S. 944, 99 S.Ct. 2162, 60 L.Ed.2d 1045 (1979); United States v. 97.19 Acres of Land, More or Less, 582 F.2d 878, 880 (4 Cir.1978).
However, the items labeled “severance damages” in paragraph four of the award present, in fact, the payment to the landowner of the cost of replacing taken improvements which are necessary to the maintenance of the continued value of the plant left on the remainder. This award is proper for the commissioners found it was less expensive to the government to pay that cost than to pay the landowner for the value of the improvements left on the remainder which would otherwise be rendered worthless. When the cost of curing the injury to the remainder is less than the outright diminution in its value uncured, the government may pay the cost of cure. United States v. Dickinson, 152 F.2d 865, 870 (4 Cir.1946), aff’d 331 U.S. 745, 67 S.Ct. 1382, 91 L.Ed. 1789 (1947). See 4A Nichols on Eminent Domain, § 1404. But, once the government pays the cost of replacing a particular improvement, it should not also have to pay the value of the taken improvement which is replaced. That would be double compensation for the landowner would be given both a surrogate for the taken improvement and its fair market value. Therein lies the commissioners’ error, for it is apparent that on several items for which the replacement cost was paid in paragraph four, the landowner was also paid the fair market value of the original by the computations contained in paragraphs one and two.
We perceive, for example, that the landowner here received double compensation for at least the items of “fencing and gate” and the “250,000 gallon storage pool.” The record suggests that there may have been double compensation for other items. With regard to “fencing and gate,” it will be seen that they were valued at $15,397.00 before taking and $9,361.00 after taking. Thus by the “before and after” method of the commissioners, the landowner was awarded $6,036.00 for the taking. But the landowner was also awarded $6,000.00 as the “Cost of replacing fencing and gate.” Thus, the landowner was overcompensated in the amount of $6,000.00 for this item.
Similarly, with regard to the “250,000 gallon storage pool,” it was valued at $17,-850.00 before the taking. Since it was taken in its entirety, there was no value after taking and the landowner was awarded the full $17,850.00 by the commissioners’ method of determining just compensation. But the commissioners also awarded the sum of *731$50,000.00 for “Cost of replacing fire protection reservoir” and the commissioners’ report establishes the replacement fire protection reservoir was the surrogate of the 250,000 gallon storage pool. Again the conclusion that the landowner was overcompensated to the extent of $17,850.00 ineluctably follows.
We think that there may be other duplications in the award. On the present record it is difficult to be certain because the appellations used to describe items of property listed in paragraphs 1, 2 and 4 of the commissioners’ report are not comparable and yet the narrative section of the report suggest that some items in paragraph 4, other than the two we have identified, may well be analogues of some of the items described in paragraph 1 which were actually taken.
It is necessary therefore that we return this case to the district court for further proceedings, including the taking of additional evidence if the district court deems it necessary, to the end that duplications in just compensation are eliminated. The principle which should guide the district court in recomputing the award is that the landowner should be compensated for the value of land taken, plus the cost of replacing improvements taken necessary to the continued value of the remainder, plus the value of any improvements taken which need not be replaced.
VACATED AND REMANDED.